Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-3, 6-9 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Chen et al (US 20140185264 A1) and Chung et al (US 20160260695 A1) are hereby cited as some pertinent prior arts. Figure 2 of Chen discloses an electronic package comprising: 
a package substrate (101, [0017]); a die (301) mounted face up on a bottom side of the package substrate (considering the side of 211 as the top side and 307 side as the bottom side); 
a bottom molding layer (113 at 301) encapsulating the die on the bottom side of the package substrate; a top molding layer (113 at 211) spanning a top side of the package substrate; and 
a plurality of bumps (211) extending through the top molding layer on the top side of the package substrate, wherein the plurality of bumps is substantially located inside a thickness of the top molding layer (113 at 211). Chung is another pertinent art which teaches a system in package (SiP) which includes first and second redistribution layers (RDLs), stacked die between the first and second RDLs, and conductive pillars extending between the RDLs. A molding compound encapsulating the stacked die and conductive pillars between the first and second RDLs. Figure 15 of Chung teaches such an integration of package 100 which is scaled by the bonding of an additional component 180 or a die or package 410 on the exterior side 109 of the first RDL 110. For example, die or package 410 may be an additional logic device. In this manner, an additional IC die can be closely located to die 140 and electrically connected with die 140 through the first RDL 110, conductive pillars 120, and second RDL 210, wherein the die 410 is attached to the first RDL 110 with conductive bumps 420, such as solder bumps ([0059]).

However, none of the above prior arts alone or in combination with other arts teaches an electronic package, “wherein a frame board mounted on the bottom side of the package substrate, wherein the plurality of solder bumps is on a bottom side of the frame board and bonded to the module substrate; a bottom molding layer encapsulating the die and the frame board on the bottom side of the package substrate; a top molding layer spanning the top side of the package substrate; and plurality of bumps extending through the top molding layer on the top side of the package substrate, wherein the plurality of bumps is substantially located inside a thickness of the top molding layer” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-3, 6-9 and 21-28 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813